t c memo united_states tax_court nicol chverne hilda watley petitioner v commissioner of internal revenue respondent docket no filed date nicol chverne hilda watley pro_se amitai b barth for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for consideration are whether petitioner is entitled to dependency_exemption deductions for her sister’s two children whether petitioner is entitled to file as head_of_household whether petitioner is entitled to additional child tax_credits relating to these two children and whether petitioner is entitled to an earned_income_credit findings_of_fact some of the facts are stipulated and they are so found at the time of filing petitioner resided in new york during petitioner worked at a supermarket and earned_income of dollar_figure petitioner is the sister of masani gregory who has two children z g and d s z g a girl was born in d s a boy was born in z g and d s resided in ms gregory’s residence from the beginning of through date on date z g and d s were removed from the home of ms gregory and placed in the custody of petitioner ms gregory claimed z g as a dependent on her tax_return 1the court redacts the names of minor children see rule a petitioner filed form 1040a u s individual_income_tax_return for her taxable_year in that return petitioner reported total income of dollar_figure and claimed dependency_exemption deductions for z g and d s head_of_household filing_status additional child tax_credits for z g and d s and an earned_income_credit respondent issued to petitioner a notice_of_deficiency for her taxable_year in that notice respondent disallowed petitioner’s claimed dependency_exemption deductions for z g and d s head_of_household filing_status additional child tax_credits and earned_income_credit opinion burden_of_proof petitioner has the burden of proving that respondent’s determinations in the notice_of_deficiency are in error see rule a 290_us_111 dependency_exemption deductions sec_151 provides that an individual is entitled to annual exemption deductions for his or her dependents a taxpayer may claim a dependency 2petitioner has not claimed and the record does not suggest that sec_7491 applies to shift the burden_of_proof to respondent with regard to any factual issue exemption deduction with respect to an individual who is either a qualifying_child or a qualifying_relative sec_151 sec_152 we turn first to whether z g and d s are qualifying children for petitioner’s taxable_year to be taxpayer’s qualifying_child an individual must bear a specified relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements and have not provided over one-half of his or her own support for the year sec_152 for purposes of sec_152 an individual meets the age requirements if that individual is under age see sec_152 respondent concedes that for the taxable_year the children met the age requirements of sec_152 and did not provide more than one-half of their own support for z g and d s to be treated as qualifying children of petitioner they need to meet the relationship requirement see sec_152 a descendant of a brother sister stepbrother or stepsister of the taxpayer meets the relationship requirement sec_152 z g and d s are the children of petitioner’s sister and therefore the relationship requirement is met to claim z g and d s as qualifying children petitioner must have had the same principal_place_of_abode as z g and d s for more than one-half of see sec_152 the parties stipulated that z g and d s resided in the home of petitioner’s sister ms gregory from the beginning of though date however at trial petitioner contended that z g and d s started living with her in date when ms gregory left for jamaica petitioner’s testimony was unclear regarding the exact date the children began living with her at one point petitioner testified that the children had been in her care since date even though the parties stipulated that z g and d s were removed from the home of ms gregory and placed in the custody of petitioner on date petitioner relied upon the initial child safety conference decision summary summary dated date to contend that the children began living with her in july the summary states that ms gregory has been in jamaica since date and that z g and d s had been left alone and were found unsupervised on date at the residence of ms gregory petitioner contended that the children were staying with her but were too tired to return to her apartment on the evening of date the summary stated that the children were too tired to return to petitioner’s residence that evening however it is unclear from the summary when the children started living with petitioner at the date conference it was decided that z g and d s were to be placed in the care of petitioner petitioner did not introduce documents that showed the children lived with her before september of even if the children were living with her in date as petitioner contended the requirement to have lived at the same principal_place_of_abode for more than one-half the year would not be met petitioner was not able to establish that she had the same principal_place_of_abode as z g and d s for more than one-half of therefore z g and d s are not petitioner’s qualifying children under sec_152 3petitioner introduced a letter from du first realty co to the new york city housing authority the letter transfers petitioner’s mother’s apartment to petitioner and states that petitioner will reside with two minors z g and d s the letter is dated date petitioner testified that she took possession of the apartment upon her mother’s death her mother died on date petitioner testified that the management company had the wrong date on the letter respondent objected on the grounds of hearsay and further argued that the document is misleading because of the date the court reserved ruling on respondent’s objection respondent’s objection is sustained on the grounds of hearsay under fed r evid c hearsay is an out-of-court statement offered in evidence to prove the truth of the matter asserted in any event this document is not persuasive to show that z g and d s were living with petitioner for over one- half of we turn now to whether z g and d s are qualifying relatives of petitioner for taxable_year the relationship_test of sec_152 is met since z g and d s are the children of petitioner’s sister see sec_152 to claim z g and d s as qualifying relatives petitioner must show that she has furnished over half of their support for the tax_year see sec_152 petitioner failed to do so petitioner did not introduce documents showing that she paid expenses related to z g and d s petitioner also did not show the total amount of child_support furnished to z g and d s by all sources for we are unable to conclude that petitioner provided over half of the support for z g and d s for see 56_tc_512 we conclude that petitioner does not meet the requirements of sec_152 or d c therefore petitioner is not entitled to dependency_exemption deductions for z g and d s for filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household sec_2 provides the requirements for head_of_household filing_status in order to qualify as a head of a household petitioner must have been unmarried at the end of and maintained a household that was the principal_place_of_abode for at least one dependent for more than one-half of the taxable_year see sec_2 petitioner does not satisfy the requirements of sec_2 because she has not shown z g and d s were her dependents for thus petitioner must use single filing_status in calculating her tax_liability additional child tax_credits sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 c defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable since z g and d s are not qualifying children within the meaning of sec_152 petitioner is not entitled to additional child tax_credits earned_income_credit sec_32 permits an eligible_individual an earned_income_credit against that individual’s income_tax_liability the amount of credit varies depending on whether the taxpayer has one qualifying_child two qualifying children three or more qualifying children or no qualifying children sec_32 a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as we previously found z g and d s are not petitioner’s qualifying children thus she is not entitled to an earned_income_credit amount based upon her having two qualifying children to be eligible for an earned_income_credit as a taxpayer with no qualifying children a taxpayer must meet the following requirements have a principal_place_of_abode in the united_states for more than one-half of the taxable_year have attained the age of but not have attained age before the close of the taxable_year and not be a dependent of another taxpayer sec_32 petitioner’s modified adjusted_income for does not exceed the sec_32 limitation of dollar_figure for petitioner meets the eligibility requirements for an earned_income_credit based on no qualifying children and therefore her earned_income_credit should be recomputed to reflect the foregoing decision will be entered under rule
